The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner notes that claim 1 is somewhat inaccurate under 37 CFR 1.121(c)(2) because on lines 9-10, the newly added text “relative to which the task is to be performed” should have been underlined.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 10, 18, and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  On line 1 of each claim, “to interact” lacks a proper antecedent basis and/or is indefinite and confusing as to the scope.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-12, 15-16, 19-20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pesaran et al., US 2006/0217816 A1, as evidenced by Andersen et al., US 6,952,687 B2.  Pesaran et al. disclose a method and system of controlling a natural arm or prosthesis relative to an environment (Figure 1; paragraphs 0015, 0022, 0025, 0081), the method and system comprising recognizing a virtual or physical object within the environment by recording eye position and neural activity as a subject looks at and responds to the object (paragraphs 0016+, 0029, 0072+, 0081+, 0093, 0096, 0123+, 0133+); receiving an EEG volitional input indicative of a task to be performed relative to the object, the task selected from a plurality of available tasks defined based on the recognition of the object, such as reaching for one object instead of another (Figure 3; paragraphs 0016+, 0053+, 0071+, 0131+); receiving eye tracking information indicative of a position of the object (Figure 5; paragraphs 0029, 0041, 0043, 0081, 0100, 0131); and generating a control command to direct the arm or prosthesis to perform the task relative to the real or virtual object (abstract; paragraphs 0016, 0068) based on a combination of volitional input and eye tracking information (Figure 14; paragraphs 0012, 0019, 0021, 0066, 0119+, 0126, 0133-0135).
Andersen et al. is fully incorporated by reference (Pesaran et al.: paragraph 0057) and further explains that implants may be used to decode reaches, grasps, and eye movements (Andersen et al.: column 4, lines 53-67; column 5, lines 1-9; column 5, line 59 et seq.) and that the control system may be incorporated into prosthetic devices and other assistive aids (column 1, lines 27-32; column 2, lines 21-35; column 3, lines 34-50; column 8, lines 33-39).
Regarding claims 2 and 16, a brain-machine interface is evident from Pesaran et al. paragraphs 0053 (brain neurons; implant including an “array of electrodes”) and 0119 (“neural prosthetic”), for example.  Regarding claims 5 and 19, real-time feedback is provided by the natural “orchestration of hand and eye movements” (paragraphs 0009, 0134) and by comparisons with recorded behavioral patterns (paragraphs 0016, 0068) and is further explained by Andersen et al. in column 3, lines 38-45.  Regarding claims 8-10 and 22-24, the virtual reality environment is deemed to be the LCD screen and touchscreen, with the monkey selecting from a menu of virtual targets in an attempt to acquire a reward (Pesaran et al.: Figures 1 and 3; paragraphs 0081+).  Regarding claim 11, physical objects in an environment of the user is innate for prosthetics and spatial positioning (paragraphs 0015+, 0060, 0131+).  The further limitations of dependent claims 6, 12, and 20 are readily apparent (MPEP § 707) from the above discussion and cited passages.
Claims 3-10, 13-14, and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pesaran et al., US 2006/0217816 A1, in view of Yano, JP 2000-279435 A.  Pesaran et al. lack mention of the object targeting information involving shape, orientation, position, and inertia of a physical object, but such was common in the art at the effective date of the present invention, as seen from Yano [English translation: paragraphs 0006 (distance and direction; image corresponding to visual line direction overlaps with an actual visual field region), 0011 (visual field region photograph), 0012 (artificial arm tracking and corrections), 0013], and would have been obvious from the advantages of using head mounted display devices in the form of goggles or the like [Yano: paragraphs 0009-0010 (user visual recognition of image and actual article)], with further motivation (to combine) provided by Yano paragraphs 0001 (artificial arms; physically handicapped), 0008 (“motions similar to the hands and arms of a human”), 0014-0015 (volitional input mechanisms: blinking, voice, and manual).  Regarding claims 9-10 and 23-24, selecting from a plurality of menu options would have been immediately obvious from Figure 3 of Yano (grip, release, etc.).
	Applicant’s remarks have been considered and are adequately addressed in the modified grounds of rejection as set forth above.  Applicant asserts that “the control system of Pesaran controls the prosthetic device to move into a position – not in relation to an object” (Applicant’s response of May 13, 2022: page 11, lines 9-10).  The examiner does not follow Applicant’s line of reasoning.  The main purpose of upper limb prostheses and other arm assistive devices is to enable a user to reach and touch (and manipulate or grasp) objects volitionally selected by the user (although some prosthetics impart the further capability of gesturing and the like), and specific Pesaran et al. and Andersen et al. references to reaching, touching, and even grasping an object chosen by the user from among a plurality of objects are clearly indicated in the grounds of rejection.  “Applicant believes that the Office misleadingly paraphrases the claim language” (ibid.: footnote on page 9), but Applicant repeatedly uses the language “available tasks that are based on a recognized object” (ibid.: page 9, line 16; page 10, lines 4-5) as opposed to the actual claim language “available tasks defined based on the recognition of the object” (amended claim 1 at line 6) and makes no reference to Applicant’s own original disclosure (other than listing four paragraphs for pointing out support for the amendments) for explaining any supposed distinction Applicant’s claimed invention has over the plurality of available tasks taught in the applied prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774